     Case: 4:20-cv-00819-CDP Doc. #: 6 Filed: 08/12/20 Page: 1 of 1 PageID #: 22




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

TYRONE HURT,                              )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )      No. 4:20 CV 819 CDP
                                          )
AMERICAN COLLEGE                          )
DICTIONARY, et al.,                       )
                                          )
        Respondent.                       )

                           MEMORANDUM AND ORDER

        This matter is before me plaintiff’s motion for leave to proceed in forma

pauperis on appeal. On July 21, 2020, I dismissed plaintiff’s complaint and

certified that an appeal would be frivolous and not taken in good faith. [Docs. # 3,

#4]. For the same reason, I will also deny the motion for leave to proceed in forma

pauperis on appeal as I continue to find that plaintiff’s appeal is frivolous and not

taken in good faith. See 28 U.S.C. § 1915(a)(3).

        Accordingly,

        IT IS HEREBY ORDERED that the motion to proceed in forma pauperis

on appeal [5] is denied.


                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE

Dated this 12th day of August, 2020.
